Citation Nr: 1625584	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-40 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In an August 2013 provisional rating decision, the RO granted service connection for spondylosis of the lumbar spine with degenerative disc disease (claimed as low back pain) and tinnitus (both with a 10 percent disability rating), sinusitis and bilateral hearing loss (both as noncompensable).  All disabilities were granted effective April 30, 2012.  The RO also denied service connection for right and left peripheral neuropathy of the lower extremities and pes planus.  In an August 2013 correspondence, the RO explained that the provisional rating decision was not a final decision with appeal rights.

In a June 2014 rating decision, the RO denied service connection for bilateral fasciitis and continued a noncompensable rating for bilateral hearing loss.  

In a June 2015 rating decision, the RO continued a noncompensable rating for bilateral hearing loss and sinusitis.  The RO also continued denials of service connection for pes planus, and right and left lower peripheral neuropathy.  The RO notified the Veteran of the decision in July 2015 and told him that if he disagreed, he should complete the enclosed VA Form 21-0958, Notice of Disagreement.  

In July 2015, the Veteran submitted a statement in which he expressed disagreement as to the ratings for bilateral hearing loss, sinusitis, and the lumbar spine (which also included an appeal of the effective date), tinnitus, and the denial of service connection for peripheral neuropathy.  The record does not show that he completed the Notice of Disagreement form.  Because the statement was not submitted on forms prescribed by VA it is not deemed a notice of disagreement.  38 C.F.R. § 20.201(a) (2015) (requiring that notices of disagreement be submitted on forms prescribed by VA when VA sends the form to a claimant); see Veterans Justice Group, LLC v. Secretary of Veterans Affairs, 818 F.3d 1336 (Fed. Cir. 2016) (upholding the validity of 38 C.F.R. § 20.201(a)).  

In October 2015, the Veteran withdrew his request for an increased rating for tinnitus.  

In November 2015, the RO issued a statement of the case as to the bilateral plantar fasciitis claim.  The Veteran filed a substantive appeal perfecting his claim later that month.

In April 2016, the Veteran testified during a hearing before the undersigned.  The Veteran requested, and was granted, a 60-day period for submission of additional evidence in support of the claims.  In May 2016, he submitted additional pertinent medical evidence in support of his appeal.  Although the Veteran did not submit a waiver of initial RO consideration of this evidence, as the Board is granting his claim, waiver is not required.  38 U.S.C.A. § 7105(e)(1) (West 2014) (providing that the Board may initially review evidence submitted by a claimant); see 38 C.F.R. § 20.1304(c) (2015) (providing that the Board may initially review evidence, if the benefit sought on appeal is fully granted).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current foot disability, bilateral plantar fasciitis, that began in active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

II. Bilateral Plantar Fasciitis 

During his April 2016 Board hearing, the Veteran testified that symptoms of his bilateral plantar fasciitis began in service.  He reported that his duties during service required long periods of time on his feet, and that he continued to have foot problems throughout service.  He also reported self-treating himself after service, including by using inserts in his shoes.  

The Veteran's March 1958 enlistment examination does not document any foot abnormalities.  Subsequent service treatment records include a November 1964 isolated duty examination that referenced "[f]oot trouble refers to wearing of arch support, left foot, 1961, not required since, no comp."  The December 1965 separation examination similarly noted "[f]oot trouble refers to fallen arches, treated with supports with good results, no comp."  

Following his January 1966 separation from service, private medical records document treatment for various foot disorders, starting in the 1990s.  A September 1997 record, by F.W. Hainge, D.P.M., documents that the Veteran reported a long standing history of right arch pain, following a work-related right heel injury two years previously.  The examiner diagnosed chronic right plantar myofasciitis.  In December 1998, the Veteran complained of onset of a palpable knot in the plantar left forefoot along with onset of heel pain, two months previously.  Dr. Hainge diagnosed low-grade left greater than right plantar fasciitis. Subsequent private medical records similarly document treatment for various foot disorders.

During the course of the appeal period, and for years prior to the current claim, the Veteran's foot diagnosis was plantar fasciitis.  As such, a current disability is shown.  Although peripheral neuropathy has been identified in connection with treatment and evaluation of a back disability; no other foot disability has been identified currently.

In May 2016, Dr. Hainge noted a long history of treating the Veteran, including recently for chronic plantar fasciitis.  After review of the military records, it was his opinion that it was at least a 50 percent or greater probability that the Veteran's plantar fasciitis was caused by service.  Similarly, Dr. A. Farag noted seeing the Veteran for foot pain in 2010, which was similar to that documented in 1961 in service.  Dr. Farag opined that chronic bilateral plantar fasciitis pain was likely directly related to the military duties.  

While there is some disparity between the Veteran's current reports of foot pain and his post-service private medical records, the Veteran's two private medical providers have found a relationship between the indication of arch pain in service and the Veteran's current plantar fasciitis.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence of record is at least at equipoise in regards to the claim.  As such, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board finds that service connection for bilateral plantar fasciitis is granted.  




						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bilateral foot disability, diagnosed as bilateral plantar fasciitis, is granted.


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


